Citation Nr: 1759207	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-04 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for low back disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for acquired psychiatric disability to include depression to include as secondary to a service connected low back disability.

4.  Entitlement to loss of balance secondary to tinnitus.

5.  Entitlement to service connection to sleep apnea to include as secondary to a low back disability induced obesity.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1989 to August 1989 and from October 1992 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 and May 2012 rating decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2017, the Veteran presented sworn testimony during a video-conference Board hearing in Huntington, West Virginia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issues of entitlement to an increased rating in excess of 20 percent for low back disability, entitlement to service connection for acquired psychiatric disability to include depression to include as secondary to a service connected low back disability, entitlement to loss of balance secondary to tinnitus, entitlement to service connection to sleep apnea to include as secondary to a low back disability induced obesity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Tinnitus is etiologically related to acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran has asserted that he has tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported acoustic trauma in the form of gunfire in service.  The Board finds that the Veteran's statement are credible and that he is competent to report such noise exposure.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma while in active service.
 
A review of the service medical records is silent for treatment for or a diagnosis of tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since his separation from active service.  
 
The Veteran is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.
 
The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify tinnitus and his statements have been found credible. 
 
In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience it since that time and those statements have been found credible by the Board.
 
Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

VA Examination - Worsening

The Veteran has claimed since his last VA examination that his disabilities have worsened.  The Veteran's last VA examination, to determine the status of his low back disability was in December 2013.  As a result, and given the time that has transpired since his last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

VA Examination - Acquired Psychiatric Disability -Insufficient

The Board finds that that the opinion provided in June 2015 on the issue of the Veteran's acquired psychiatric is, in part, inadequate.  The examiner's opinion assumes an inappropriate standard then what is required as evidenced by his statement "[t]herefore, in the absence of clear evidence that onset of psychiatric symptoms was linked to this SC back condition."  (Emphasis added).   Additionally, the examiner's opinion does not provide supporting rationale instead offering that there were other potentially equal etiologies of the Veteran's acquired psychiatric disability.  As such, the Board finds that the Veteran's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Opinions Necessary - Loss of Balance & Sleep Apnea

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the sleep disorder and loss of balance, the Veteran currently has a diagnosis of sleep apnea and has repeated symptoms of loss of balance.  He is currently service connected for a low back disability and tinnitus; disabilities that the Veteran contends are related to his sleep apnea and loss of balance respectively.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if the Veteran's complaints regarding a sleep disability and loss of balance are related to his low back disability and tinnitus respectively, or to some other cause.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

In particular, the Board is interested in the Veteran's VA treatment records from December 2014 to present from the Huntington VA Medical Center (VAMC).  The Board is also interested in private medical records from the Veteran's private physician Doctor Jonathan Lilly, the Veteran's family physician, Doctor Keith from Thomas Hospital, and Doctor Ray from the Thomas Hospital.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to identify any sleep disorders, loss of balance conditions, and acquired psychiatric disability to include depression, and determine respective etiologies and determine the nature and severity of the Veteran's low back disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

Any opinions provided should be supported by a complete rationale.

(A).  After considering the pertinent information in the record in its entirety, the VA examiner should determine the nature and severity of the Veteran's low back disability.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees and spine.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

(B).  After considering the pertinent information in the record in its entirety, the VA examiner should identify any acquired psychiatric disability, to include depression.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any acquired psychiatric disability identified, to depression, was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his low back disability.


(C).  After considering the pertinent information in the record in its entirety, the VA examiner should identify any sleep disorders, to include sleep apnea.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any sleep disorder identified, to include sleep apnea, was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his low back disability.

In providing an opinion, the examiner should take a detailed history from the Veteran regarding the onset of his sleep symptoms and continuation of symptoms since that time.  The examiner should also provide an opinion on the relationship between the Veteran's low back disability and his obesity and obesity and sleep apnea.

(D).  After considering the pertinent information in the record in its entirety, the VA examiner should identify any loss of balance condition, to include Meniere's disease.  The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that any loss of balance condition identified, to include Meniere's disease, was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his tinnitus.

In providing an opinion, the examiner should take a detailed history from the Veteran regarding the onset of his loss of balance conditions and continuation of symptoms since that time.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


